 

ain
oe
at gre *

Case 1:20-cv-05074-GBD Document 14 Fitsé LGT20" “Page 1 of 2. . ae

       

JAMES E. JOHNSON THE City oF NEW YORK MARTIN BOWE
Corporation Counsel Senior Counsel
LAW DEPARTMENT Tel: (212) 356-0894

100 CHURCH STREET Cell: (646) 498-7178

NEW YORK, NY 10007

November 16, 2020

VIA ECF RDERED:
Hon. George B. Daniels Gots L Donde

Daniel Patrick Moynihan
United States Courthouse GyorgeB. Daniels, U.S.D.J.

500 Pearl St. ‘Dated: INOV +s xuz9
New York, NY 10007-1312

 

Re: P.T. etal. v. N.Y.C. Dep’t of Educ., et al. 20-cv-5074 (GBD)(JLC)
Dear Judge Daniels:

I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
Johnson, supervising attorney for Defendant in the above-referenced action wherein Plaintiff
seeks attorneys’ fees, costs and expenses in the amount of $15,965.50 for legal work on an
administrative hearing under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, er
seq. (IDEA), as well as for this action.

J write on behalf of all parties to respectfully request an adjournment of the conference
scheduled for November 24, 2020, sine die, and to propose that the parties submit a status letter
no later than December 18, 2020 informing the Court the case has been fully resolved, or, that
the parties wish to proceed to either a settlement conference with Magistrate Judge Cott, or a
briefing schedule to be proposed at that time. This is the first request for an adjournment of the
initial conference. The need for the extension is provide the parties with additional time to work
toward settlement, and the parties are hopeful this case will fully resolve without the need to
burden the Court further.

The parties are hopeful that they will fully resolve this action without the need to burden
the Court with any further litigation or Court intervention. We note that to date, Defendant and
the Dayan Firm have been able to settle every one of the dozens of similar federal actions for
fees and costs under the IDEA, and fully expect to be able to settle this case.

 
Case 1:20-cv-05074-GBD Document 14 Filed 11/16/20 Page 2 of 2

 

Accordingly, the parties respectfully request that the conference scheduled for November
24, 2020, be adjourned sine die, and that a status letter be due no later than December 18, 2020.

Respectfully submitted,
/s/

 

Martin Bowe
Senior Counsel
cc: Adam Dayan, Esq (via ECF)

 

 

 
